Citation Nr: 0206237	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lung disease, including 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

After review of this case, the Board has determined that the 
case is not yet ready for appellate review.

The veteran submitted treatment records to the RO from Dr. 
Luis Torres Velez in August 2000.  This was several weeks 
after the RO had issued a Statement of the Case (SOC) and 
before the case was certified to the Board in December 2001.  
A Supplemental Statement of the Case (SSOC) was not issued by 
the RO.  The additional treatment records are pertinent to 
the issue of service connection for lung disease, including 
chronic obstructive pulmonary disease and the RO should 
review these records, and obtain the other evidence requested 
by this remand, and then issue an SSOC if any benefits sought 
by the veteran remain denied.  An SSOC is required whenever 
the RO receives pertinent evidence prior to certifying the 
case to the Board on appeal.  38 C.F.R. § 19.31 (2001), as 
amended by  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.31(b)(1)).  

In addition, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. 
§ 5100 et seq.; see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VCAA requires that the veteran 
be provided a VA examination to determine the nature and 
etiology of his pulmonary disability. The United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans Appeals) (Court) has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination).

Therefore the case is REMANDED to the RO for the following 
development:


1.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of any 
lung disease that is present.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner is specifically requested to 
examine the service medical records, the 
treatment records from Dr. Luis Torres 
Velez dated from January 1970 to 
September 1980, and the VA examination 
report from April 2001 including the 
results of pulmonary function testing.  
All necessary tests should be conducted, 
including X-rays and pulmonary function 
testing, if necessary, and the examiner 
should review the results of any testing 
prior to completion of the report.  If 
pulmonary disease is found, the examiner 
should offer an opinion as to whether it 
is more likely, less likely or as likely 
as not that it had its onset or increased 
in severity during service.  The examiner 
should reconcile any conclusions with the 
veteran's medical records.  The reasoning 
that forms the basis of the above 
opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

2.  Thereafter, the RO should review the 
claim of entitlement to service 
connection for lung disease, including 
chronic obstructive pulmonary disease, 
based on all the evidence in the claims 
file.  If the decision remains 
unfavorable, the appellant and his 
representative should be provided with a 
SSOC and afforded a reasonable period of 
time in which to respond.  The SSOC 
should provide any additional pertinent 
laws and regulations for all 
determinations by the RO, including 
rationales for all decisions made.  The 
veteran should be notified of the 
evidence necessary to substantiate his 
claim of service connection for lung 
disease, including chronic obstructive 
pulmonary disease.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (2001) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




